Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 7/10/2020.  In virtue of this communication, claims 1-10 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20090042568 (hereinafter referred to as Soejima). 
Consider claims 1,  6, Soejima teaches a method for performing retransmissions by a transmission end in a wireless communication system (see at least ¶ [0038], Fig. 1, 2 “…each device includes a transmission data holding buffer 301, a skip control 
re-transmitting a data unit to a reception end (see at least ¶ [0051], “…pointer indicating a leading position of each of the division PDU's (how many bytes from the leading position in the RLD -PDU) and a pointer indicating an end position of each of the division PDU's …” and further see at least ¶ [0058], “…the PDU pointer control portion 306 prepares a transmission counter SC for the RLC-PDU by generating the same or by other operation while the PDU transmission counter managing portion 305 prepares a last transmission pointer PB, a leading position pointer PT and an ending position pointer PE for the RLC-PDU by generating the same for each or by other operation (#503). An initial value of the transmission counter SC is "0"…”); and 
increasing a retransmission counter associated with the data unit, when the retransmission counter associated with the data unit reaches to a max value, reporting a max retransmission indication to an upper layer and setting the retransmission counter associated with the data unit to zero (see at least ¶ [0056], “…The PDU pointer control portion 306 controls three pointers so as to determine whether the transmission counter SC for the RLC-PDU should be increased (incremented) by "1" …”  and see at least ¶ [0058], “…the PDU pointer control portion 306 prepares a transmission counter SC for the RLC-PDU by generating the same or by other operation while the PDU transmission counter managing portion 305 prepares a last transmission pointer PB, a leading position 
Consider claims 2, 7 (depends on at least claims 1, 6), Soejima discloses the limitations of claims 1, 6 as applied to claim rejection 1, 6 above and further discloses:
Soejima teaches the retransmission counter associated with the data unit reaches to the max value, setting a retransmission counter associated with another data unit to zero (see at least ¶ [0058], “…the PDU pointer control portion 306 prepares a transmission counter SC for the RLC-PDU by generating the same or by other operation while the PDU transmission counter managing portion 305 prepares a last transmission pointer PB, a leading position pointer PT and an ending position pointer PE for the RLC-PDU by generating the same for each or by other operation (#503). An initial value of the transmission counter SC is "0". Each of the initial values of the last transmission pointer PB, the leading position pointer PT and the ending position pointer PE is "Null"…”).
Consider claims 3, 8 (depends on at least claims 1, 6), Soejima discloses the limitations of claims 1, 6 as applied to claim rejection 1, 6 above and further discloses:
Soejima teaches the data unit and another data unit are service data units (SDUs) included in the same protocol data unit (PDU) (see at least ¶ [0008], “…a plurality of RLC-SDU's (Service Data Units) and generates an RLC-PDU (Protocol Data Unit)…”).
Consider claims 4, 9 (depends on at least claims 1, 6), Soejima discloses the limitations of claims 1, 6 as applied to claim rejection 1, 6 above and further discloses:

Consider claims 5, 10 (depends on at least claims 1, 6), Soejima discloses the limitations of claims 1, 6 as applied to claim rejection 1, 6 above and further discloses:
Soejima teaches increasing the retransmission counter comprises increasing the retransmission counter associated with the data unit when the data unit is not pending for retransmission already and the retransmission counter associated with the data unit has not been incremented due to another negative acknowledgment (see at least ¶ [0110], “…the RLC-PDU having the sequence number "2" is missing without being received by the mobile phone terminal 1B, the mobile phone terminal 1B issues a request for retransmission of the RLC-PDU…” and see at least ¶ [0111], “…the base station 21A receives the request (#706), it retransmits the RLC-PDU…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645